DETAILED ACTION
Claims 31-50 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
With regard to the Non-Final Office Action from 04 June 2021, the Applicant has filed a response on 29 July 2021.
Response to Arguments
Applicant’s arguments with respect to independent claims 31, 36, 41 and 47 have been considered but are moot based on the new ground of rejection necessitated by the amendment. The claims will be addressed by the current presentation in the sections below.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claim 47 of the application as follows:
Claim 47 (currently amended)
A communication apparatus comprising:
a first communications terminal;
a second communications terminal;

[AltContent: connector]a text communications server communicatively connectable between the first communications terminal and the second communications terminal, wherein the speech communications server and the text communications server are configured to exchange messages via a converter,
wherein a first client associated with a first [[communication]] communications terminal is configured to generate status information of the first communications terminal based on a message transmitted from the first communications terminal via the speech communications server, the converter, and the text communications server and automatically transmit the generated status information to at least one of the second communications terminal and a second client associated with the second communications terminal via the speech communications server, the converter, and the text communications server,-10-Application No. 16/215,724
Attorney Docket No. 12694.0083-02000wherein the status information includes information indicating readiness of a user of the first communications terminal for a speech communication based on the user employing the first communications terminal for the speech communication, and
wherein the first client is configured to communicate with the text communications server and the second client is configured to communicate with the text communications server for text communications.
Allowable Subject Matter
Claims 31-50 are allowed.
The following is an Examiner’s statement of reasons for allowance:

A method for automatically transmitting status information associated with a first communications terminal to a second communications terminal, the first communications terminal configured for speech communication and the second communications terminal configured for text communication, the method comprising:
conveying speech communication between the first and the second communications terminals via a speech communications server;
conveying text communication between the first and the second communications terminals via a text communications server;
exchanging at least one message between the speech communications server and the text communications server via a converter;
causing to generate, by a first client associated with the first communications terminal, an item of status information of the first communications terminal based on a message transmitted from the first communications terminal via the speech communications server, the converter, and the text communications server; and-2-Application No. 16/215,724
Attorney Docket No. 12694.0083-02000transmitting the item of status information from the first client associated with the first communications terminal to the second communications terminal via the speech communications server, the converter, and the text communications server,
wherein the item of status information includes information indicating readiness of a user associated with the first communications terminal to participate in a speech or a text communication.
Closest Prior Art
The reference of Rhie (US 2009/0028306 A1) provides teaching for the transmission of status information (Claim 9), conversion of information from either text to speech or speech to text [0054], a multimodal server, wired/wireless terminals [0011], 
Patil et al (US 2004/0203432 A1) provides teaching for the presence of status information that indicates readiness of a user associated with a communications terminal, to participate/accept communication [0005].
Nygren et al (US 2003/0154240 A1) provides a client monitor that generates a presence message in response to receiving a message [0066].
A further reference of McGregor et al (US 2004/0058652 A1) provides teaching for sending out a message by a communications terminal in response to a network status request message, due to a triggering generation and sending of a status message [0231].
The prior art of record taken alone or in combination however fail to teach, inter alia, a method for automatically transmitting status information involving a first client generating an item of status information of a first communications terminal, based on a message transmitted from the first communications terminal via a speech communications server, a converter and a text communication server.
Claim 31 is hereby allowed over the prior art of record.
Dependent claims 32, 33, 34 and 35 depend on claim 31 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 36, the prior art of record taken alone or in 
combination fail to teach, inter alia, a communication system for automatically transmitting status information involving a first client generating an item of status information of a first communications terminal, based on a message transmitted from the first communications terminal via a speech communications server, a converter and a text communication server.
Dependent claims 37, 38, 39 and 40 depend on claim 36 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 41, the prior art of record taken alone or in 
combination fail to teach, inter alia, a method for automatic transmission of status information involving a first client generating an item of status information of a first communications terminal, based on a message transmitted from the first communications terminal via a speech communications server, a converter and a text communication server.
Dependent claims 42, 43, 44, 45 and 46 depend on claim 42 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 47, the prior art of record taken alone or in 
combination fail to teach, inter alia, a communication apparatus which has a first client associated with a first communications terminal that generates status information of the first communications terminal, based on a message transmitted from the first communications terminal via a speech communications server, a converter and a text communication server.
Dependent claims 48, 49 and 50 depend on claim 47 and are also allowed over the prior art of record based on their dependence on an allowable base claim.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657